DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, there is no antecedent basis for “the evidence holder”.  Appropriate correction is required.
Regarding claims 15-18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vandergriff (US 10,410,546).
Regarding claim 1, Vandergriff (hereafter “D1”) discloses a marking system for marking evidence at a scene (marker 2, figure 1) comprising: a plurality of markers (post 6) including measurement indicia (12), a sequential marker identification (22), and an index for indication of 
Regarding claim 2, D1 discloses wherein each marker of the plurality of markers are formed of plastic (col. 2, lines 35-36).
Regarding claim 4, D1 discloses wherein each marker of the plurality of markers includes a progress indicator (any series of lines such as those adjacent 18 could be marked to indicate a status – figure 1) to show the current status of a corresponding piece of evidence.
Regarding claim 6, D1 discloses wherein each holder of the plurality of holders includes a scale (at 12 – figure 4) printed on an outer edge thereof for indicating the dimensions of the evidence holder.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandergriff (US 10,410,546).

Regarding claims 15-18, as best understood, it would have been obvious to one of ordinary skill in the art at the time of filing to create an electronic file to record and/or organize such data from crime scene markers or to create new markers from known printing processes.  

Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandergriff (US 10,410,546) in view of Eversdijk (US 2008/0120859).
D1 does not disclose specifically any logo for identifying an agency.  Eversdijk teaches an evidence marker (1) comprising a police logo (figure 1A).  It would have been obvious to one of ordinary skill in the art at the time of filing to provide an agency logo on the marker of D1 as taught by D2 for identification of ownership.

Claims 5, 7, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandergriff (US 10,410,546) in view of Del Monte (US 4,291,882).
Regarding claims 5 and 12, D1 does not disclose the required groove having projections adapted to provide a gripping action to the marker.  Del Monte teaches a card holder (11) having a groove (45) with projections (49, 51) for gripping held cards (figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of filing to provide a ledge or lip on the holder of D1 with a groove/slot between the added lip and one of sidewalls (11), with 
Regarding claims 7 and 14, D1 discloses use of a pyramid shape (cone) for the holder (col. 2, lines 7-18).  In using a pyramid shape holder and making the modification as discussed above in regards to claim 5, the claimed limitations would be met.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK D HAWN/Primary Examiner, Art Unit 3631